             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION

CEDRICK SIMPSON, SR.                                        PLAINTIFF

v.                         No. 4:17-cv-461-DPM

GREG SIEGLER                                             DEFENDANT
                                ORDER
        Motion, NQ 59, granted. Siegler's reply is due by 24 September
2019.    Given the delayed filings by plaintiff, the need for a reply
extension, and the Court's need for adequate time to consider the
pretrial issues, the Court can't keep the 4 November 2019 trial date. A
Second Amended Final Scheduling Order setting the trial for
6 April 2020 will issue.
        So Ordered.


                                  D.P. Marshall ;,
                                  United States District Judge
